Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                             Plaintiffs,
                                             Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his                      JOINT MOTION TO EXTEND
individual and official capacities;                PRETRIAL DEADLINES
TUCKERMAN BABCOCK; and the
STATE OF ALASKA,

                           Defendants.

      The parties request an extension of deadlines to correspond with pre-trial
deadlines in the companion case Bakalar v. Dunleavy, et al., Case No 3:19-cv-00025-
JWS. COVID-related impacts on practices in general and the press of other work has
continued to delay discovery in this matter.      The parties have completed three
depositions, and they expect to complete written discovery this month and to complete
depositions in March. The parties believe that the below proposed schedule affords time




        Case 3:19-cv-00036-JWS Document 50 Filed 02/17/21 Page 1 of 2
to complete such discovery in a safe and orderly manner and allows adequate time for
dispositive motion drafting.
         Discovery Motion Deadline – April 2, 2021
         Dispositive Motion Deadline – April 2, 2021
         Date of Completion of Discovery – May 7, 2021
         Motion in Limine Deadline – May 7, 2021


                                                         ACLU OF ALASKA FOUNDATION
                                                         Attorneys for Plaintiff

Dated: February 17, 2021                                 By s/ Stephen Koteff (w/consent)
                                                           Stephen Koteff, ABA No. 9407070
                                                           Joshua A. Decker, ABA No. 1201001

                                                         LANE POWELL LLC
                                                         Attorneys for Defendants

Dated: February 17, 2021                                 By s/ Michael B. Baylous
                                                           Brewster H. Jamieson, ABA No. 8411122
                                                           Peter C. Partnow, ABA No. 7206029
                                                           Michael B. Baylous, ABA No. 0905022


I certify that on February 17, 2021, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Michael Baylous




Joint Motion to Extend Pretrial Deadlines
Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                      Page 2 of 2

           Case 3:19-cv-00036-JWS Document 50 Filed 02/17/21 Page 2 of 2
